The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
The facts found by the District Court establish that Hirst was a member of the “ Flushing Mining Company,” the members of which, together with Davis, constituted the firm of Davis & Co., in whose name the note was executed by Hirst. This makes Hirst beyond controversy a member of the firm of Davis & Co.
The only remaining question is, was he such a dormant partner as would prevent his acts from binding the partnership ? He was a salesman in the store of Davis & Co., and the findings shew that on one occasion he had signed the firm name to a certificate of deposit, which was afterwards recognized and paid by Davis, the head of the firm; that this was to the same person to whom this note was made.
Slighter circumstances than these would, I think, be sufficient to *164show the authority of Hirst to bind the firm. The fact that he was a partner and actively engaged in the business of the partnership as salesman, ought to be enough. The other circumstances only add strength to that which was strong enough without them.
The judgment is reversed, and the cause remanded.